               Case 6:19-cv-06776-FPG Document 15 Filed 02/03/21 Page 1 of 7



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

STEPHEN T.1,
                                               Plaintiff,

                    v.                                                     Case # 19-CV-6776-FPG
                                                                           DECISION AND ORDER

COMMISSIONER OF SOCIAL SECURITY,

                                               Defendant.


                                                   INTRODUCTION

           Plaintiff Stephen T. brings this action pursuant to Title II of the Social Security Act seeking

review of the denial of his application for Disability Insurance Benefits.

           Plaintiff applied for benefits on January 8, 2016, alleging disability due to, as relevant here,

problems with his right shoulder, neck, lumbar spine. Tr.2 180, 183, 206. After the Social Security

Administration (“SSA”) denied his application, Plaintiff testified at a hearing before an

Administrative Law Judge (“ALJ”). Tr. 100. On September 26, 2018, the ALJ issued an unfavorable

decision. Tr. 13. After the Appeals Council denied Plaintiff’s request for review, the SSA’s decision

became final and Plaintiff appealed to this Court. ECF No. 1. This Court has jurisdiction to review

the SSA’s final decision pursuant to 42 U.S.C. § 405(g).

           Both parties moved for judgment on the pleadings pursuant to Federal Rule of Civil Procedure

12(c). ECF Nos. 9, 11. For the following reasons, Plaintiff’s motion is DENIED, the Commissioner’s

motion is GRANTED, and this matter is DISMISSED WITH PREJUDICE.




1
 In accordance with this Court’s November 18, 2020 Standing Order regarding the identification of non-government
parties in social security opinions, available at https://www.nywd.uscourts.gov/standing-orders-and-district-plans, this
Decision and Order will identify Plaintiff using only the first name and last initial.
2
    “Tr.” refers to the administrative record in this matter. ECF No. 6.
                                                              1
           Case 6:19-cv-06776-FPG Document 15 Filed 02/03/21 Page 2 of 7



                                       LEGAL STANDARD

I.     District Court Review

       When a district court reviews a final decision of the SSA, it does not “determine de novo

whether [the claimant] is disabled.” Schaal v. Apfel, 134 F.3d 496, 501 (2d Cir. 1998). Rather, the

court “is limited to determining whether the SSA’s conclusions were supported by substantial

evidence in the record and were based on a correct legal standard.” Talavera v. Astrue, 697 F.3d 145,

151 (2d Cir. 2012) (citations omitted). The Commissioner’s decision is “conclusive” if it is supported

by substantial evidence. 42 U.S.C. § 405(g). “Substantial evidence means more than a mere scintilla.

It means such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009) (citations omitted).

II.    Disability Standard

       To determine whether a claimant is disabled within the meaning of the Social Security Act,

an ALJ follows a five-step sequential evaluation: the ALJ must determine (1) whether the claimant is

engaged in substantial gainful work activity; (2) whether the claimant has any “severe” impairments

that significantly restrict his or her ability to work; (3) whether the claimant’s impairments meet or

medically equal the criteria of any listed impairments in Appendix 1 of Subpart P of Regulation No.

4 (the “Listings”), and if they do not, what the claimant’s residual functional capacity (“RFC”) is; (4)

whether the claimant’s RFC permits him or her to perform the requirements of his or her past relevant

work; and (5) whether the claimant’s RFC permits him or her to perform alternative substantial

gainful work which exists in the national economy in light of the claimant’s age, education, and work

experience. See Bowen v. City of New York, 476 U.S. 467, 470-71 (1986); Lesterhuis v. Colvin, 805

F.3d 83, 85 n.2 (2d Cir. 2015); see also 20 C.F.R. §§ 404.1520, 416.920.




                                                   2
           Case 6:19-cv-06776-FPG Document 15 Filed 02/03/21 Page 3 of 7



                                           DISCUSSION

I.      The ALJ’s Decision

       The ALJ analyzed Plaintiff’s benefits application using the process described above. At step

one, the ALJ found that Plaintiff had not engaged in substantial gainful activity during the period

between his alleged onset date and his date last insured. Tr. 18. At step two, the ALJ assessed

Plaintiff with the following severe impairments: degenerative disc disease of the spine, status post

two surgeries; right shoulder impairment; and asthma. Tr. 18. At step three, the ALJ found that none

of Plaintiff’s impairments met or medically equaled the criteria of any Listings impairment. Tr. 29.

The ALJ then determined that Plaintiff retained the RFC to perform sedentary work, except that

Plaintiff could never climb ladders, ropes, or scaffolds; could only occasionally stoop, kneel, couch,

crawl, or climb ramps/stairs; could only occasionally reach, handle, and finger with his non-dominant

right upper extremity; could only occasionally look up and down and turn his head to the left and

right; and needed to avoid concentrated exposure to fumes, odors, dusts, gases, poor ventilation, and

other respiratory irritants. Tr. 19. At step four, the ALJ found that Plaintiff was unable to perform

any past relevant work. Tr. 22. At step five, the ALJ found that Plaintiff could adjust to other work

that exists in significant numbers in the national economy. Tr. 23. Accordingly, the ALJ found that

Plaintiff was not disabled. Tr. 24.

II.    Analysis

       Plaintiff argues that the ALJ erroneously evaluated the record evidence. He also contends that

by not finding him to be disabled, the ALJ erroneously evaluated Plaintiff’s credibility and improperly

discounted his subjective complaints of pain. The Court disagrees.

       Plaintiff first argues that the ALJ erred in finding that he was not disabled because the record

is full of objective evidence supporting his complaints of debilitating neck and right arm pain,

including evidence of several surgeries, positive exam findings, abnormal MRI results, and treating

                                                  3
           Case 6:19-cv-06776-FPG Document 15 Filed 02/03/21 Page 4 of 7



physician opinions of disability for workers’ compensation purposes. Plaintiff argues that the ALJ

cherry picked or ignored much of this evidence.

       Although Plaintiff frames this argument as a challenge to the ALJ’s application of the legal

standards, it is essentially an invitation to reweigh the evidence. And while Plaintiff is correct that

there is a variety of evidence substantiating his impairments and the limitations they caused, the Court

finds that the ALJ properly considered this evidence and weighed it against other evidence supporting

the ALJ’s RFC.

        For example, the ALJ acknowledged that Plaintiff consistently complained of neck pain since

about 2014, and that an MRI revealed mild degenerative findings and a small disc herniation. Tr. 20.

He recognized that Plaintiff did not experience much improvement from physical therapy and

ultimately underwent multiple surgeries. Tr. 21. The ALJ acknowledged that treatment notes

reported tenderness and reduced range of motion in Plaintiff’s neck and right shoulder. Tr. 21.

       However, the ALJ also noted that Plaintiff had retained normal (5 out of 5) muscle strength,

intact dexterity, and normal neurological functioning. Tr. 21, 262, 340, 511, 649, 653-64, 667, 746-

51, 761, 701. The ALJ pointed out that a consultative examination from 2016 likewise was normal

and included findings of normal strength in Plaintiff’s arms and normal grip strength. Tr. 21, 649.

And while Plaintiff complained of radiculopathy-like symptoms, his doctors concluded that EMG

studies had ruled out radiculopathy. Tr. 21, 269, 693, 701.

       Throughout his brief, Plaintiff cites record evidence that he believes supports a more

restrictive RFC than the ALJ settled upon. But the Court is not concerned with whether substantial

evidence supports Plaintiff’s position; rather, the Court must decide whether substantial evidence

supports the ALJ’s decision. Bonet ex rel. T.B. v. Colvin, 523 F. App’x 58, 59 (2d Cir. 2013)

(summary order). “While Plaintiff may disagree with the ALJ’s conclusions, the Court must ‘defer to

the Commissioner’s resolution of conflicting evidence’ and reject the ALJ’s findings ‘only if a

                                                   4
           Case 6:19-cv-06776-FPG Document 15 Filed 02/03/21 Page 5 of 7



reasonable factfinder would have to conclude otherwise.’” Mordean L. v. Comm’r of Soc. Sec., No.

19-CV-277-FPG, 2020 U.S. Dist. LEXIS 220601, at *15-16 (W.D.N.Y. Nov. 24, 2020) (citing Morris

v. Berryhill, 721 F. App’x. 25, 29 (2d Cir. 2018) (summary order)). “Even where the administrative

record may also adequately support contrary findings on particular issues, the ALJ’s factual findings

must be given conclusive effect so long as they are supported by substantial evidence.” Id. (quoting

Genier v. Astrue, 606 F.3d 46, 49 (2d Cir. 2010) (internal quotation marks omitted)). Here, the Court

finds that “[s]ubstantial evidence supports the ALJ’s RFC and Plaintiff failed to meet his burden to

prove medical impairments with limitations greater than found by the ALJ.” Cur v. Comm’r of Soc.

Sec., No. 19-cv-01039, 2020 U.S. Dist. LEXIS 206179, at *18-19 (W.D.N.Y. Nov. 4, 2020).

       Plaintiff also argues that by not finding him to be disabled, the ALJ erroneously evaluated

Plaintiff’s credibility and improperly discounted his subjective complaints of pain.

       “The ALJ has the discretion to evaluate the credibility of a claimant and to arrive at an

independent judgment, in light of medical findings and other evidence, regarding the true extent of

the pain alleged by the claimant.” Jackson v. Astrue, No. 1:05-CV-01061 (NPM), 2009 WL 3764221,

at *7 (N.D.N.Y. Nov. 10, 2009) (citing Marcus v. Califano, 615 F.2d 23, 27 (2d Cir. 1979)). “[T]he

court must uphold the ALJ’s decision to discount a claimant’s subjective complaints of pain” if the

finding is supported by substantial evidence. Jackson, 2009 WL 3764221, at *7 (quotation marks

and citation omitted). When a claimant alleges symptoms of a greater severity of impairment than

can be shown by the objective medical evidence alone, the ALJ must consider several other factors

when making a credibility assessment, including the claimant’s daily activities. See 20 C.F.R. §§

404.1529(c), 416.929(c). “It is the function of the Commissioner, not the reviewing court, to ‘resolve

evidentiary conflicts and to appraise the credibility of witnesses, including the claimant.’” Jackson,

2009 WL 3764221, at *7 (quoting Caroll v. Sec’y of Health & Human Serv., 705 F.2d 638, 642 (2d

Cir. 1983)).

                                                  5
           Case 6:19-cv-06776-FPG Document 15 Filed 02/03/21 Page 6 of 7



       The Court finds that the ALJ properly analyzed Plaintiff’s complaints of pain here. The ALJ

did not ignore or discredit, but in fact acknowledged, Plaintiff’s complaints of “progressively

worsening cervical pain, occasionally radiating down his arms, in approximately late 2013 and early

2014.” Tr. 20. The ALJ noted that these worsening symptoms eventually required surgery in August

2015 and revision surgery in December 2016. Tr. 21. And the ALJ recognized that treatment notes

showed that Plaintiff had tenderness and reduced range of motion in his neck and right shoulder. Tr.

21.

       However, objective findings cannot necessarily quantify the degree of pain an individual

experiences. To help him analyze the limiting effects of Plaintiff’s pain, the ALJ considered

Plaintiff’s activities of daily living. See Poupore v. Astrue, 566 F.3d 303, 307 (2d Cir. 2009) (an ALJ

may reject Plaintiff’s subjective allegations in light of inconsistent evidence of daily functional

ability). Plaintiff had described doing some household chores and using a riding lawn mower, despite

his pain and physical limitations. Tr. 21, 74-76. In addition, the ALJ pointed out that Plaintiff had

testified that he could help around the house as long as he did not lift more than ten pounds. Tr. 21,

74-75. In 2015, Plaintiff told his doctor he was seeking a job at the Sheriff’s Department and reported

that he had been working out to get ready for the entrance physical. Tr. 597. While there is no

evidence that Plaintiff got the job, Plaintiff’s ability to prepare for the entrance physical reasonably

weighed against his subjective complaints. Additionally, in an activity report from 2016, Plaintiff

indicated that he spent his days caring for his three year-old daughter. Tr. 21, 214.

       To be sure, Plaintiff’s activities of daily living were limited and did not necessarily reflect an

ability to perform any type of work on a daily basis. But the ALJ did not find that Plaintiff was

capable of any type of work. Instead, the ALJ recognized Plaintiff’s severe impairments and found

that he could only perform a reduced range of sedentary work with specific postural and exertional

restrictions to address Plaintiff’s limitations with his neck and shoulder. Notably, at his hearing,

                                                   6
           Case 6:19-cv-06776-FPG Document 15 Filed 02/03/21 Page 7 of 7



Plaintiff’s counsel asked Plaintiff to describe in his own words what would prevent him from working

full time even at a sit-down job. Tr. 80. Plaintiff answered that it would be the pain and limited range

of motion in his neck and right shoulder, as well as his headaches. Tr. 80. The ALJ’s RFC

accommodated most of these limitations by restricting Plaintiff to a sedentary job with only

occasional reaching, handling, and fingering with his non-dominant right arm and only occasional

looking up and down and turning the head to the left and right. Tr. 19. And while the ALJ did not

specifically account for Plaintiff’s headaches, Plaintiff testified that they only caused him to lie down

about once per week, Tr. 79, and the ALJ explained that the record documented few complaints of

headaches, no neurological work-up, documented treatment regimen, or other evidence that the

headaches were a severe impairment. Tr. 18.

       Accordingly, the Court finds that the ALJ appropriately evaluated the evidence, assessed

Plaintiff’s credibility, and developed an RFC that was supported by substantial evidence. Remand is

therefore not required.

                                           CONCLUSION

       For all of the reasons stated, Plaintiff’s Motion for Judgment on the Pleadings, ECF No. 9, is

DENIED, the Commissioner’s motion, ECF No. 11, is GRANTED, and this matter is DISMISSED

WITH PREJUDICE. The Clerk of Court is directed to enter judgment and close this case.

       IT IS SO ORDERED.

Dated: February 3, 2021
       Rochester, New York                     ______________________________________
                                               HON. FRANK P. GERACI, JR.
                                               Chief Judge
                                               United States District Court




                                                   7
